On petition for rehearing, we have deleted from the opinion the language: "We must hold that the order dismissing the writ of error was a nullity because that disposition of the case was participated in by only one of the judges of the circuit court having jurisdiction of the cause at a time when there were four circuit judges of such circuit court. But," — and now vacate our judgment of July 21 and adjudge that:
For the reasons stated, the writ of certiorari is quashed.
The clerk of this Court is directed to modify the original opinion and judgment as herein indicated and as thus modified the opinion and judgment shall stand.
So ordered.
TERRELL, C. J., and WHITFIELD, BUFORD and CHAPMAN, J. J., concur.